The Chief Justice

delivered the Opinion of the Court.
Though the answer was not made a cross bill, yet, as it sought no relief, but only propounded interrogatories to the complainant, respecting the material and sufficient facts urged ¿y the respondent, in bar of the relief sought in the bill, the failure to answer those interrogatories should be deemed an admission of the facts alleged by the respondent, and concerning which, the complainant was thus interrogated.
Wherefore, the decree dismissing the bill and dissolving the injunction, is affirmed.